DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-17 are objected to because of the following informalities:  In reference to independent claim 8, line 8 of the claim recites “an gas mixer”, which contains a typographical error and should be corrected as “a gas mixer”.  Appropriate correction is required.
Claims 9-17 are objected to by virtue of their dependence on claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to dependent claims 6 and 13, the claims recite “the check valve comprises a valve that is configured to block gas flow along the second gas inlet based on gas flow along the first gas inlet, and is configured to block gas flow along the first gas inlet based on gas flow along the second gas inlet”.  These recitations render the claims indefinite because, firstly, a check valve operates based on a minimum differential upstream pressure between its inlet and outlet and is therefore not adjustable based on a control parameter, and, secondly, it is unclear how the valve is controlled as “a gas flow along the first/second gas inlet” is not a value or parameter, e.g. a flow rate, pressure, temperature, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,062,027 A to Landahrer et al. (Landfahrer).
In reference to independent claim 1, Landfahrer discloses:
A gas mixer (20) comprising:
a convergent-divergent nozzle comprising a convergent portion (23) and a divergent portion (24) and defining a first gas flow path;
an air housing comprising an air inlet configured to supply air to the first gas flow path upstream of the convergent-divergent nozzle (see Figs. 1-4);
a gas housing defining a second gas flow path and comprising:
a first gas inlet configured to receive a secondary gas (EGR exhaust gases flowing from 14) and allow the secondary gas into a second gas flow path (see Figs. 1-4); and,
a gas nozzle positioned parallel to and centrally within the first gas flow path (see Figs. 1-4) in a convergent portion (19) of the convergent-divergent nozzle (20), the gas nozzle configured to supply the secondary gas to the first gas flow path upstream of the divergent portion (24) (see Figs. 1-4 and col. 3 at lines 47-49).
In reference to dependent claim 2, Landfahrer further discloses: the gas housing further comprises a second gas inlet (see Fig. 4) for allowing secondary gas (EGR exhaust gases) into an interior of the gas housing.
In reference to dependent claim 3, Landfahrer further discloses: the first gas inlet is configured to receive exhaust gasses from a first cylinder (1a) of an engine (1) (see Fig. 4), and the second gas inlet is configured to receive exhaust gasses from a second cylinder (1b) of the engine (1) (see Fig. 4), wherein the first cylinder (1a) and the second cylinder (1b) alternatingly provide exhaust gasses (via control valves 17a, 17b) during operation of the engine.
In reference to dependent claim 4, Landfahrer further discloses: the first gas inlet is in fluidic communication with a first exhaust manifold (3a) (see Fig. 4) and the second gas inlet is in fluidic communication with a second exhaust manifold (3b) (see Fig. 4).
In reference to independent claim 8, Landfahrer discloses:
An engine system (see Figs. 1-4) comprising:
an intake manifold (2) configured to receive a combustible mixture configured to be combusted within a combustion chamber (1);
a throttle (22) upstream of the intake manifold (2), the throttle configured to at least partially regulate an air flow into the intake manifold (see col. 3 at lines 35-40; the control valve 22 controls intake air flow bypassing the flow into the nozzle-diffuser unit 20, i.e. flow to the intake manifold 2);
an exhaust manifold (3, 3a, 3b) configured to receive combustion products from the combustion chamber (1); and
a gas mixer (20) downstream of the throttle (22) (see Figs. 1-4) and upstream of the intake manifold (2) (see Figs. 1-4), the gas mixer (20) comprising:
a convergent-divergent nozzle comprising a convergent portion (23) and a divergent portion (24) and defining a first gas flow path;
an air housing comprising an air inlet configured to supply air to the first gas flow path upstream of the convergent-divergent nozzle (see Figs. 1-4);
a gas housing defining a second gas flow path and comprising:
a first gas inlet configured to receive a secondary gas (EGR exhaust gases flowing from 14) and allow the secondary gas into a second gas flow path (see Figs. 1-4); and,
a gas nozzle positioned parallel to and centrally within the first gas flow path (see Figs. 1-4) in a convergent portion (19) of the convergent-divergent nozzle (20), the gas nozzle configured to supply the secondary gas to the first gas flow path upstream of the divergent portion (24) (see Figs. 1-4 and col. 3 at lines 47-49).
In reference to dependent claim 9, Landfahrer further discloses: the first gas inlet is configured to receive exhaust gas recirculation gasses (via passages 14, 14a-14c) from the exhaust manifold (3, 3a, 3b) (see Figs. 1-4).
In reference to dependent claim 10, Landfahrer further discloses: the gas mixer further comprises a second gas inlet (see Fig. 4), and wherein the exhaust manifold (3, 3a, 3b) comprises a first exhaust gas sub-manifold (3a) in fluidic communication with the first gas inlet (see Fig. 4), and a second exhaust gas sub-manifold (3b) in fluidic communication with the second gas inlet (see Fig. 4).
In reference to dependent claim 11, Landfahrer further discloses: the first exhaust gas sub-manifold (3a) is configured to receive exhaust gasses from a first cylinder (1a) of the engine system, and the second exhaust gas sub-manifold (3b) is configured to receive exhaust gasses from a second cylinder (1b) of the engine system, wherein the first cylinder and the second cylinder are configured to alternatingly provide exhaust gasses (via control valves 17a, 17b) during operation of the engine system (see Fig. 4).
In reference to dependent claim 14, Landfahrer further discloses: a compressor (5) upstream of the throttle (22) (see Figs. 1-4), the compressor (5) configured to increase a pressure within the first gas flow path (a compressor’s function is to increase pressure).
In reference to dependent claim 15, Landfahrer further discloses: a turbine (6) downstream of the exhaust manifold (3, 3a, 3b), the turbine (6) being coupled to the compressor (5) (via shaft 7) and configured to rotate the compressor.
In reference to dependent claim 16, Landfahrer further discloses: an exhaust gas cooler (18) positioned within a flow path (14) between the exhaust manifold (3, 3a, 3b) and the gas mixer (20), the exhaust gas cooler (18) configured to lower a temperature of exhaust gas prior to the gas mixer (20) (see col. 3 at line 65 to col. 4 at line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landfahrer.
In reference to dependent claims 5 and 12, even though Landfahrer is silent regarding the control valves (17a, 17b) being check valves.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substitute the control valves with check valves are they are well-known equivalents in the art.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landfahrer in view of US 2019/0093604 A1 to Hampson et al. Hampson).
In reference to dependent claims 7 and 17, Landfahrer is silent regarding a fuel inlet coupled to the gas mixer and comprising a fuel inlet tube positioned parallel to and centrally within the second gas flow path, the fuel inlet tube configured to supply fuel into the second gas flow path upstream of the gas nozzle.
Hampton teaches an EGR mixer (114) similar to that of Landfahrer.  The EGR mixer of Hampson further including a fuel supply (216) having a fuel supply tube (218) terminating parallel and centrally within the air flow path. The fuel supply tube 218 is configured to supply fuel into the air flow path in a direction of flow through the mixer (114), and upstream of the convergent nozzle (see [0042] and Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixer of Landfahrer to include the fuel supply tube as taught by Hampson as such a modification would allow the fuel to provide additional motive force for the air flow through the mixer and further enhance mixing of the fuel and air (see [0042]).

Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799